CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [*], HAS BEEN OMITTED PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED BECAUSE IT IS BOTH (I) NOT MATERIAL and (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED






RELEASE OF CLAIMS AND SEPARATION AGREEMENT


The following Release of Claims and Separation Agreement (the “Agreement”), is
made by and between the L. Heath Sampson (referred to as “Employee” “you” “your”
“I” or “me”) and Advanced Emissions Solutions, Inc. and its affiliated companies
(including but not limited to, ADA-ES, Inc., Advanced Clean Energy Solutions,
LLC, and ADA Carbon Solutions, LLC ("ACS")), (collectively, “COMPANY”), or
herein collectively referred to as the “Parties.” You have a period of twenty
one (21) calendar days after the Separation Date within which to consider the
terms of this Agreement. If you accept the terms of this Agreement, you may
revoke your acceptance within the following seven (7) days in accordance with
Section F of this Agreement. In order to accept this Agreement, you must deliver
a signed copy of the Agreement to Human Resources, Advanced Emissions Solutions,
Inc., 8051 E. Maplewood, Suite 210, Greenwood Village, CO 80111 no later than
twenty one (21) calendar days after your Separation Date.


WHEREAS, Employee and Company have mutually agreed to Employee’s separation from
COMPANY effective on June 30, 2020, or such other date as You and the Company’s
Board of Directors mutually agree in writing; and


WHEREAS, COMPANY has offered a generous and reasonable separation package to
Employee, in satisfaction of any contractual rights to severance payment that
Employee might have under the Employment Agreement and Rider to Employment
Agreement, each dated August 27, 2014 (collectively, the "Employment
Agreement"), which benefits Employee would not be entitled to without execution
of this Agreement, and which Employee has fully, knowingly, and without coercion
accepted in exchange for waiver and release of all past and present claims that
Employee may have against COMPANY through Employee’s signature, execution, and
return of this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises, agreements, and
covenants detailed below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree, understand, and consent to their obligations to
the following:


AGREEMENT


In consideration of the mutual promises and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:


Definitions:




1.
The “Effective Date” is the eighth day after the date you return a signed copy
of this Agreement to COMPANY. You cannot sign this agreement before the
Separation Date.



2.
The “Separation Date” is June 30, 2020, or such other date as you and the Board
of Directors mutually agree, and is the date your separation from employment
with COMPANY becomes effective.



3.
“ADES Shares” means shares of Advanced Emissions Solutions, Inc. common stock
that trade under the symbol (NASDAQ:ADES).



4.
“Severance Shares” are unvested ADES Shares in a restricted stock award
agreement or performance stock units that COMPANY causes to vest, and that
otherwise would not vest due to your separation from employment with COMPANY.








--------------------------------------------------------------------------------





5.
The “Severance Compensation” is, collectively, the compensation set forth in
Section B below, and is independent of and separate from the payment of earned
wages or other vested benefits. Without limitation, Severance Compensation
includes the following:



a.
As “Separation Pay,” the sum of $525,000, which shall comprise salary
continuation for twelve (12) months.



b.
As “Benefits Pay,” the Company will pay monthly premiums on your behalf for
twelve (12) months of payment of your elected Benefits at Consolidated Omnibus
Budget Reconciliation Act (COBRA) rates (the “Benefits Period”) for medical,
dental, and vision coverage you have currently elected (the “Benefits”), if any.



c.
As “Bonus Pay,” a success fee of $262,500, equal to 50% of your target 2020
bonus, which is contingent on [*], and which will be paid out on December 31,
2020, regardless of whether you are still employed by COMPANY.



d.
As Severance Shares, the Company will cause to vest 110,253 ADES Shares
representing the unvested components of your outstanding restricted stock award
agreements and 23,863 ADES Shares representing the maximum attainable award on
your outstanding performance stock units. The Severance Shares subject to
restricted stock award agreements will be caused to vest on the Separation Date,
and Severance Shares subject to performance stock units will be evaluated on a
performance period as set forth in the applicable agreements.





Section A - Employee Representations


1.
You represent that all property belonging to the COMPANY, or any of its
respective clients or prospective clients, that was obtained by you as a result
of your employment has been returned, unless otherwise agreed by you and COMPANY
in writing. Property as used in this provision includes, but is not limited to,
computers, PDAs, and any confidential or proprietary documents, information or
materials.



2.
Employee specifically represents, warrants, and confirms that Employee:

a.
has not filed any claims, complaints, or actions of any kind against COMPANY
with any court of law, or local, state, or federal government or agency;

b.
has been properly paid for all hours worked for COMPANY;

c.
has received all commissions, bonuses, and other compensation due to the
Employee;

d.
has not engaged in any unlawful conduct relating to the business of COMPANY; and

e.
has at all times complied with the COMPANY’S Code of Conduct.



Section B - COMPANY’S Consideration


1.
COMPANY will, in consideration for your releases and promises set forth in this
Agreement, pay you the following as Severance Compensation:








--------------------------------------------------------------------------------





a.
COMPANY will pay you the Separation Pay, as such term is defined in the Notice
of Layoff, less all applicable deductions and withholdings required by law. This
amount will be paid to you in bi-weekly installments, and will pay out on the
COMPANY’s regular pay period schedule until you have received the entire
Separation Pay. Your Separation Pay shall begin on the first payroll date
following the Separation Date; provided, however, that if 1) you fail to timely
execute the Agreement, 2) you rescind the Agreement after its execution, or 3)
the COMPANY at any time determines that the representations made in Section A
above cease to be true and correct or you are found to have violated any of the
provisions of Section E, the Payments shall immediately cease, you shall have no
further right to any Separation Pay, and you shall be liable to reimburse
COMPANY for any Separation Pay previously paid to you under this Agreement.
Payments will be paid by direct deposit into the account you have designated for
payroll deposits. The Separation Pay will also be included in your relevant W-2
gross wages and taxes paid by COMPANY and reflected on the final W-2 issued to
you by the COMPANY. You are and shall be solely responsible for any and all
federal, state and local taxes that may be owed by you by virtue of the receipt
of any portion of the monetary payment provided under this Agreement; and



b.
COMPANY will pay your monthly COBRA premiums for medical, dental, and vision
benefits for twelve (12) months. It is your responsibility to notify the COMPANY
of your intention to elect COBRA coverage; and



c.
COMPANY will pay you the Bonus Pay, contingent on [*], to be paid on December
31, 2020, regardless of whether you are still employed by COMPANY; and



d.
COMPANY will make a prorated safe harbor contribution on your behalf to the
Advanced Emissions Solutions, Inc. Profit Sharing Retirement Plan (the “401k”)
for the plan year. Safe Harbor funds will not be applied to any Severance
Compensation; and



e.
Company will cause to vest 110,253 restricted ADES Shares and 23,863 performance
stock units on the Separation Date, with performance stock units to be
calculated on a performance period as set forth in the applicable agreements.



2.
COMPANY has not made any representations of any kind to Employee regarding the
tax consequences of the separation payment provided in Section B.1 of the
Agreement, and Employee agrees that Employee shall be solely responsible for
paying any and all taxes due and owing from Employee as a result of the
Separation Pay referenced in Section B.1 above. In addition, Employee agrees to
fully defend, indemnify and hold harmless COMPANY from the payment of taxes,
interest and/or penalties that are required of Employee by any government agency
at any time as a result of payments of the separation payment.



3.
You agree and acknowledge that the Severance Compensation provided under this
Waiver and Release are adequate and sufficient and in excess of what you would
otherwise be entitled to receive from the COMPANY as a result of your
resignation.



4.
COMPANY, by entering this Agreement, does not admit that it is legally obligated
to make any payment and denies that it is responsible or legally obligated for
any claims or that it has engaged in any improper conduct or wrongdoing.








--------------------------------------------------------------------------------





5.
Under no circumstances will you be entitled to the Severance Compensation
described herein unless you execute and comply with the terms of this Agreement.



6.
Except as set forth herein, no part of the cash portion of the Severance
Compensation will be contributed to any employee benefit plan nor will any
contribution, matching or otherwise, be made by COMPANY to any employee benefit
plan as a consequence of the Severance Compensation.



7.
From time to time the COMPANY or its affiliates may list job openings for which
you are a qualified candidate. You will be eligible to apply for any such job
openings provided, however, if you are selected for a job opening and return to
employment with COMPANY or any of its affiliates, you will forfeit any remaining
Separation Pay and Benefits Pay scheduled but not yet paid under this
Agreement.    



Section C - Release of COMPANY and Covenant Not To Sue


1.
In consideration for the payments set out in Section B above, you, including for
all purposes, your heirs, executors, administrators and assigns, hereby forever,
unequivocally and unconditionally release and discharge COMPANY, including for
all purposes, its past and present officers, directors, managers, employees,
affiliates, members, subsidiaries, agents, predecessors, successors and assigns
(the “Released Parties”), from and against any and all claims, liabilities,
demands, expenses, costs, causes of action or any other obligation to Employee
arising out of or in respect to related to Employee’s employment with COMPANY
from the beginning of time through the Effective Date, including but not limited
to: (i) any claims arising under any Federal, or state or local laws in
Colorado; (ii) any monetary claims arising under any anti-discrimination statute
including, but not limited to, the Title VII of the Civil Rights Act of 1964,
Equal Pay Act of 1963, Age Discrimination in Employment Act of 1967,
Rehabilitation Act of 1973, Sections 501 and 505, Titles I and V of the
Americans with Disabilities Act of 1990 and Civil Rights Act of 1991, the
Americans with Disabilities Act Amendments Act of 2008, the Colorado
Anti-Discrimination Act, and any amendments of all aforementioned laws; (iii)
claims for nonpayment of wages or any other compensation, including but not
limited to monetary claims arising under the Colorado Wage Act; (iv) claims
arising under the Older Workers' Benefits Protections Act of 1990, the Family
Medical Leave Act of 1993 and subsequent amendments and the Employee Retirement
Income Security Act; (v) claims alleging Tort and Breach of Contract under
federal and Colorado laws; (vi) claims under the common laws of Colorado; (vii)
claims under any compensation or benefit plan of the COMPANY, including but not
limited to claims under any Organization benefit program, incentive, stock,
deferred compensation or bonus plans, sick leave, personal leave and vacation
pay, and which arose on or before the Effective Date, except that this Agreement
shall not waive, release, modify or impair your rights with respect to the
Employment Agreement, if any; (viii) any claims for attorney’s fees or costs;
and (ix) C.R.S. § 24-34-402.5. If any claim is not subject to release, to the
extent permitted by law, you waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the COMPANY is a party.



2.
Employee understands that the Agreement represents a full and final settlement
and release of all claims arising out of Employee’s employment with COMPANY.
Employee agrees not to sue, whether alone or with others, any of the Released
Parties on any claim released by the Agreement and that, to the extent permitted
by law, Employee will refrain from participating in any action, whether
administrative, legal or arbitral or seeking individualized relief against any
of the Released Parties. Employee agrees to withdraw any claim for
individualized relief that Employee may have already filed. Employee warrants
that as of the Effective Date, Employee has not filed any charge or claim
seeking individualized relief or participated directly or indirectly in any
action filed against any Released Parties.



3.
Employee understands and agrees that entry into the Agreement is not and shall
not be construed as an admission






--------------------------------------------------------------------------------





of liability by COMPANY and Released Parties or an admission that its acts,
verbal or written statements, practices or policies violated any federal or
state statute, common law duty, constitutional or administrative rule or
regulation.


4.
Nothing in the Agreement shall: (1) impose any condition, penalty, or other
limitation affecting Employee’s right to challenge the release contained herein;
(2) unlawfully release Employee’s rights under applicable laws; (3) release
claims that arise after the Agreement is signed; (4) release Employee’s right to
file an administrative charge with any state, or federal administrative agency,
although Employee’s does waive and release Employee’s right to recover any
individualized relief under such applicable law including without limitation
compensatory damages, punitive damages, liquidated damages, or attorneys' fees
and costs; (5) prevent or interfere with Employee’s ability or right to provide
truthful testimony, if under subpoena or court order to do so, or respond as
otherwise required by law; or (6) prohibit Employee from reporting possible
violations of federal law or regulation to any governmental agency or entity, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.



5.
Employee agrees to work in good faith with COMPANY, upon request, to effectuate
a transition of Employee’s COMPANY responsibilities including those listed in
the Transition Work Plan presented to the Company’s Board of Directors at the
meeting on March 27th, 2020.



Section D - Disclosure Pursuant to the Older Workers Benefit Protection Act




1.
You acknowledge that you were advised to consult with an attorney of your own
choosing about this Agreement before signing it. You acknowledge that through
your signature below that you have carefully read the foregoing, had sufficient
opportunity to deliberate on the same with counsel of your own choosing, know
and understand its contents, and sign the same as your free and independent act.
You acknowledge that no inducements, representations, or agreements have been
made or relied upon to make the Agreement except as stated in the Agreement. Any
costs or fees for consultation with private attorneys are the responsibility of
the Employee.



2.
This Agreement cannot be signed until the Separation Date. After acceptance of
this Agreement, Employee has seven (7) days in which to rescind Employee’s
acceptance of the Agreement (the “Revocation Period”).  To revoke acceptance of
this Agreement, Employee must deliver a written statement of revocation to Human
Resources, ADA-ES, Inc., 8051 E. Maplewood, Suite 210, Greenwood Village, CO
80111, that is received before the close of business on the seventh day after
you sign the Agreement. At the expiration of the Revocation Period, if COMPANY
has not received written notice from Employee of Employee’s revocation, the
entire Agreement shall become binding and irrevocable. The Release shall become
effective at the expiration of the Revocation Period. In the event Employee
revokes the Agreement during the Revocation Period, Employee shall return all
copies of this executed Agreement, and the Agreement shall become null and void
and shall not serve as evidence for any purpose. Employee further acknowledges
that any Severance Pay, Benefits Pay and Bonus amounts to which Employee is not
otherwise entitled will cease immediately should Employee 1) fail to timely sign
this Agreement, or 2) sign and later rescind this Agreement, and Employee shall
thereafter be liable to repay any amounts paid to Employee under this Agreement.



3.
Through this Waiver and Release, Employee is knowingly and voluntarily waiving,
releasing and discharging any and all claims of any kind that you have or may
have against COMPANY arising under the Age Discrimination in Employment Act of
1967 (as amended). Employee is not waiving any rights or claims that may arise
after the date this Agreement becomes effective.






--------------------------------------------------------------------------------









4.
Employee and COMPANY agree that the consideration outlined in Section B of the
Agreement will be paid according to the schedule provided in Section B.







Section E - Non-Compete, Survival of Restrictive Covenants and Confidentiality
Agreements


1.
You acknowledge that you are party to an Employment Agreement with COMPANY, a
copy of which has been provided herewith, in which you have assumed Continuing
Obligations under the Employment Agreement. Specifically, your Employment
Agreement creates Restrictive Covenants that will continue to bind you
post-employment.

2.
You agree that for a period of twelve (12) months from the Separation Date, you
will not directly or indirectly participate in the ownership, management,
operation, financing or control of, or be employed by or consult for, any
Competitor in the United States with which the COMPANY has sought to do business
in the twelve (12) months preceding the Separation Date. You further agree that
you will not interfere with any transaction or prospective agreement in which
COMPANY was involved at any point in the last twelve (12) months of your
employment. You will not be deemed to have violated this provision merely by
participating in trade associations or other industry associations such as the
Institute of Clean Air Companies or National Coal Council.

3.
Nothing herein shall be deemed to affect any post-employment obligations you may
have pursuant to the Employment Agreement, including, but not limited to, those
provisions identified herein. You acknowledge that from time to time you may
have transferred employment between COMPANY and one or more of its affiliates,
and that your Continuing Obligations apply to all work performed for COMPANY or
any of its affiliates.



4.
You acknowledge that by reason of your position with the COMPANY you have been
given access to confidential, proprietary or private materials or information
with respect to the COMPANY and its affairs. You acknowledge that you have
obligations to maintain the confidentiality of this information, including but
not limited to under COMPANY’S standard Confidentiality Agreement, a copy of
which has been provided herewith, which you agree and acknowledge that you
signed in connection with your employment. You represent that you have held all
such information confidential and will continue to do so, and that you will not
use such information without the prior written consent of the COMPANY.



5.
Notice of Immunity from Liability. Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state or local
government, or to an attorney, and is made solely for the purpose of reporting
or investigating a suspected violation of law. The same immunity will be
provided for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding if the individual files
any document containing the trade secret under seal and does not disclose the
trade secret, except pursuant to court order.



Section F - Representation as to Medicare







--------------------------------------------------------------------------------





1.
Employee represents and warrants that Employee is not enrolled in the Medicare
program, and has not been enrolled throughout the time of the Released Matters
through the date of the Agreement. Employee represents and warrants that the
information provided to the Released Parties for confirmation of Employee’s
Medicare status, including Employee’s name, gender, date of birth and Social
Security Number, is complete, accurate and current as of the date of the
Agreement. Employee will execute the Agreement and a CMS Form Seeking Medicare
Information to confirm Employee’s eligibility or non-eligibility attached hereto
as Exhibit “A.”



2.
Employee represents and warrants that no Medicaid payments have been made to or
on behalf of Employee and that no liens, claims, demands, subrogated interests
or causes of action of any nature or character exist or have been asserted
arising from or related to any Released Matters. Employee further agrees that
Employee, and no Released Parties, shall be responsible for satisfying all such
liens, claims, demands, subrogated interests, or causes of action that may exist
or have been asserted or that may in the future exist or be asserted.



3.
Indemnification for Medicare Claims and Medicaid Liens. To the extent that
Employee’s representations and warranties related to Employee’s Medicare status
and receipt of medical services and items related to the Released Matters are
inaccurate, not current, or misleading, Employee agrees to indemnify and hold
harmless COMPANY and Released Parties from any and all claims, demands, liens,
subrogated interests, and causes of action of any nature or character that have
been or may in the future be asserted by Medicare and/or persons or entities
acting on behalf of Medicare, or any other person or entity, arising from or
related to the Agreement, the payment of the Settlement Amount, any Conditional
Payments made by Medicare, or any medical expenses or payments arising from or
related to any Released Matters that is subject to the Agreement, including but
not limited to: (a) all claims and demands for reimbursement of Conditional
Payments or for damages or double damages based upon any failure to reimburse
Medicare for Conditional Payments; (b) all claims and demands for penalties
based upon any failure to report, late reporting, or other noncompliance with or
violation of Section 111 of MMSEA that is based in whole or in part upon late,
inaccurate, or inadequate information provided to Released Parties by Employee
or upon any failure of Employee to provide information; and (c) all Medicaid
liens. The indemnification obligation includes all damages, double damages,
fines, penalties, attorney fees, costs, interest, expenses, and judgments
incurred by or on behalf of Released Parties in connection with such claims,
demands, subrogated interests, or causes of action. Regardless of the accuracy
of the representations and warranties made above, Employee agrees to indemnify
and hold the Released Parties harmless for taxes on payments made to Employee
and any tax consequences related thereto, except those prohibited by law.



Section F - Miscellaneous


1.
Severability. If a court determines that any provision of this Agreement or
portion thereof is invalid or unenforceable, any invalidity or unenforceability
will affect only that provision or portion of that provision and shall not make
any other provision of this Agreement invalid or unenforceable. Instead, the
court shall modify, amend or limit the provision or portion thereof to the
extent necessary to render it valid and enforceable.



2.
Receipt of Agreement. You acknowledge that you received this Agreement on the
Separation Date.



3.
Entire Agreement. Subject to the survival of certain provisions of your
Employment Agreement set forth in Section E above, this Agreement represents the
entire agreement and understanding between you and COMPANY, your employment with
and separation from COMPANY and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning your relationship with COMPANY. This Agreement shall
not be modified, amended, supplemented, altered, or varied, nor shall any term
or condition contained in this Agreement be waived, except by a written
instrument signed by the Parties.






--------------------------------------------------------------------------------







4.
Confidentiality of Agreement. You understand and agree that the terms of,
provisions of, and details of the written Agreement, and the nature of
discussions resulting in the Agreement (collectively referred herein as
“Confidential Information”), are to be strictly held confidential. You agree to
keep this Agreement confidential and will not communicate the terms of this
Agreement, including the type or amount of severance provided, or the fact that
such Agreement exists, to any third party except to your immediate family,
accountants, legal or financial advisors, and to COMPANY’s officers and
employees with a need to know, or as otherwise appropriate or necessary as
required by law or court order.



5.
Cooperation. Employee will cooperate with COMPANY, including its affiliates, in
any claims or lawsuits where Employee has knowledge of the facts. Employee
further agrees that not to voluntarily aid, assist, or cooperate with anyone who
has claims against COMPANY or with their attorneys or agents in any claims or
lawsuits that such person may bring. Nothing in this Agreement prevents Employee
from testifying at an investigation, regulatory audit, administrative hearing,
arbitration, deposition or in court in response to a lawful and properly served
subpoena.



6.
Choice of Law. The parties agree that the laws of the State of Colorado shall
govern this Agreement.



7.
Admissibility. The Parties agree that the Agreement shall not be tendered or
admissible as evidence in any proceeding by any Party for any purpose, except
that the Agreement may be offered as evidence in a proceeding involving one or
more of the Parties in which an alleged breach of the Agreement, the enforcement
of the Agreement, or the validity of any term of the Agreement is at issue.



8.
Enforcement. The Parties understand and agree that if, at any time, a violation
of any term of this Agreement is asserted by any party hereto, that party shall
have the right to seek performance of that term and/or any other necessary and
proper relief including, but not limited to, damages from the applicable state
or federal courts located in the State of Colorado and each agree to be subject
to and shall submit to the jurisdiction of such courts for any such action or
proceeding. In any such proceeding, the Parties agree that the remaining terms
of this Agreement remain in full force and effect, and you further agree not to
reinstate any claims otherwise compromised by this Agreement, or rely upon the
facts which allegedly support such claims.



9.
Sufficiency of Consideration. Employee acknowledges the adequacy and sufficiency
of the consideration for the promises set forth in this Agreement. Employee is
estopped from raising and hereby expressly waives any claim regarding receipt
and/or legal insufficiency of the consideration provided by COMPANY to Employee
under this Agreement.



10.
Dispute Resolution and Attorney’s Fees. If any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the parties will submit the matter to be
mediated by a professional mediator mutually acceptable to the parties. The
mediation and all documentation, hearings, and communications relating thereto
will be confidential. The parties will share equally the costs of the mediator
and shall be responsible for their own costs, travel and related expenses
associated with the mediation. If a good faith attempt of mediation does not
settle the dispute after sixty (60) days, either party may refer the matter to a
court of competent jurisdiction located in Denver, Colorado. The prevailing
party in such any litigation shall be entitled to recover from the other party
all fees, costs and expenses of enforcing any right of such prevailing party
under or with respect to this Agreement, including without limitation,
reasonable fees and expenses of attorneys and all fees, costs and expenses of
appeals.






--------------------------------------------------------------------------------





11.
Insider Trading Policy. You acknowledge that you have been provided a copy of
COMPANY’s insider trading policy. Although the COMPANY policy will no longer
apply to you after your Separation Date, you will still be subject to insider
trading laws. Trading in ADES Shares, including liquidating your ADES Shares as
part of a 401k roll over, could trigger inadvertent consequences. COMPANY
encourages you to seek legal advice before taking any such action.



12.
Binding Agreement. The Agreement shall be binding upon the Parties, their heirs,
successors and assigns.



[Rest of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





I have carefully read all aspects of this Agreement, and I execute it
voluntarily, fully understanding and accepting all provisions of this Agreement
in its entirety and without reservation after having had sufficient time and
opportunity to consult with my legal advisors prior to executing this Agreement.
I understand that in agreeing to this document, any and all claims I may have
against the COMPANY are being waived and released. I have been advised to
consult with an attorney prior to executing this Agreement. In agreeing to sign
this Agreement I have not relied on any statements or explanation made by the
COMPANY. I have had at least twenty-one (21) days to consider this Agreement and
if I choose to sign this Agreement before the end of that period, it was my
personal, voluntary decision to do so. I understand that if I do not return this
Agreement signed by me to the COMPANY upon the expiration of the twenty-one day
period, this offer will expire. I understand that I may revoke and cancel the
Agreement within seven (7) days after signing it by serving written notice upon
the COMPANY.




Employee:
 
 
 
 
 
 
 
 
/s/ L. Heath Sampson
 
 
 
Name: L. Heath Sampson
 
Date:
6/30/2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
For the COMPANY:
 
 
 
 
 
 
 
 
/s/ Chris Bellino
 
 
 
Name: Chris Bellino
 
Date:
6/30/2020
Title: Chief Accounting Officer
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------







EXHIBIT “A”


[CMS Form Seeking Medicare Information]







